Third District Court of Appeal
                             State of Florida

                      Opinion filed February 20, 2019.


                            ________________

                             No. 3D18-0147
                       Lower Tribunal No. 02-18680
                           ________________


                            Antwann Rogers,
                                 Appellant,

                                    vs.

                          The State of Florida,
                                 Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Michael
Hanzman, Judge.

     Antwann Rogers, in proper person.

     Ashley Moody, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before SALTER, LINDSEY, and MILLER, JJ.


     MILLER, J.
      Antwann L. Rogers appeals the summary denial of his petition for writ of

mandamus which sought to compel the State’s public records specialist to provide

him with various documents.1 As the State properly concedes, the record is devoid

of claimed exemptions to disclosure, and there remains a disputed factual issue as to

whether the State possesses the requested records. Thus, we reverse and remand for

an evidentiary hearing. See DeGregorio v. State, 205 So. 3d 841 (Fla. 2d DCA 2016)

(reversing a denial of petition upon unsworn pleadings and remanding for an

evidentiary hearing to determine whether the respondent had furnished all records);

Perez v. State, 980 So. 2d 1205, 1206 (Fla. 3d DCA 2008) (“If the petition and

response raise disputed factual issues, the trial court should resolve them upon

proper evidence, which may include undisputed affidavits.”); Radford v. Brock, 914
So. 2d 1066 (Fla. 2d DCA 2005) (reversing a dismissal of petition in the absence of

sworn evidence and remanding for further proceedings).

      Reversed and remanded.




1
 The State does not challenge the legal sufficiency of the petition. See generally
Clay Cty. Educ. Ass’n v. Clay Cty. Sch. Bd., 144 So. 3d 708, 709 (Fla. 1st DCA
2014) (citing Polley v. Gardner, 98 So. 3d 648, 649 (Fla. 1st DCA 2012)).

                                         2